Citation Nr: 1031061	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  10-11 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to payment from the "Filipino Veterans Equity 
Compensation Fund."


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The appellant contends that he had active service during World 
War II in the Philippine guerrilla forces.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2009 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines, which denied entitlement to payment from the 
"Filipino Veterans Equity Compensation Fund," on the basis that 
valid military service in the U.S. Armed Forces had not been 
established.  A notice of disagreement was received in June 2009, 
a statement of the case was issued in December 2009, and a 
substantive appeal was received in March 2010.  

The issue of legal entitlement to VA disability benefits was also 
on appeal from a January 2007 determination by the RO.  In 
December 2007, the RO issued a statement of the case.  However, 
it does not appear that the appellant submitted a timely 
substantive appeal.  Accordingly, this issue is no longer in 
appellate status.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant is not an eligible person for purposes of 
entitlement to payment from the "Filipino Veterans Equity 
Compensation Fund."


CONCLUSION OF LAW

The criteria for entitlement to a one-time payment from the 
"Filipino Veterans Equity Compensation Fund" have not been met.  
38 U.S.C.A. §§ 101, 5107 (West 2002); American Recovery and 
Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 
2009); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  VA's duties to assist and notify have been 
considered in this case.  However, as it is the law, and not the 
facts, that are dispositive of the appeal, the duties to notify 
and assist imposed by the VCAA are not applicable to this claim.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The 
enactment of the VCAA does not affect matters on appeal from the 
Board when the question is limited to statutory interpretation.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because 
qualifying service and how it may be established are outlined in 
statute and regulation, and because service department 
certifications of service are binding on VA, the Board's review 
is limited to interpreting the pertinent law and regulations.

Analysis

Under the American Recovery and Reinvestment Act, a one-time 
benefit is provided for certain Philippine veterans to be paid 
from the "Filipino Veterans Equity Compensation Fund."  American 
Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted 
February 17, 2009).  

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East during World War 
II.  Section 1002 (c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section.  Section 1002 (d) provides that an eligible person 
is any person who--(1) served--(A) before July 1, 1946, in the 
organized military forces of the Government of the Commonwealth 
of the Philippines, while such forces were in the service of the 
Armed Forces of the United States pursuant to the military order 
of the President dated July 26, 1941, including among such 
military forces organized guerrilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other competent 
authority in the Army of the United States; or (B) in the 
Philippine Scouts under section 14 of the Armed Forces Voluntary 
Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or 
released from service described in paragraph (1) under conditions 
other than dishonorable.

For the purpose of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such as a 
Department of Defense (DD) Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate United States service 
department under the following conditions: (1) the evidence is a 
document issued by the United States service department; (2) the 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of VA, the document 
is genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

In numerous statements of record, the appellant has claimed that 
he served in the Philippine Army during World War II and was 
injured during this service.  In support of his claim, the 
appellant submitted Certifications from the Office of the 
Adjutant General of the Armed Forces of the Philippines dated 
August 1997, September 2006, May 2007, and December 2009, which 
essentially provided the same information.  The Certifications 
all indicated that the appellant served in the C Co 1st BN 66th 
INF USAFIP-NL and was wounded in action in June 1945.  However, 
entrance and discharge dates were not provided.  The appellant 
also submitted an October 2007 affidavit signed by two persons 
who provided that they knew the appellant had served as a 
guerilla in C Co 1st BN 66th Infantry, USAFIP NL.  

The appellant also submitted an unclear copy of an Affidavit For 
Philippine Army Personnel.  However, information in this document 
differs from information previously provided by the appellant.  
Significantly, the affidavit appears to provide a different birth 
date and location of birth for the appellant than what he 
provided in previous claims of record.  The document also gives a 
different marriage date and location from a certification 
previously provided by the appellant.  Importantly, the document 
also lists a different middle initial.  When the RO asked to the 
appellant to explain these discrepancies in an October 2009 
letter, the appellant never responded.  Thus, it appears that 
this document pertains to a different person other than the 
appellant and cannot be used as a basis to verify service.  

Nevertheless, based on the remaining information provided by the 
appellant, including the numerous Certifications from the 
Philippines Adjutant General, the RO attempted to verify the 
appellant's service.  In December 2006, the National Personnel 
Records Center (NPRC) certified that the appellant had no service 
as a member of the Philippine Commonwealth Army, including as a 
recognized guerrilla in the service of the United States of 
America.  Further, in April 2008, the NPRC responded that no 
change was warranted from prior certification.  

Importantly, the documents submitted by the appellant were not 
issued by the United States service department in accordance with 
38 C.F.R. 3.203(a).  As indicated above, the NPRC certified in 
December 2006 and April 2008 that the appellant had no service as 
a member of the Philippine Commonwealth Army, including as a 
recognized guerrilla in service of the United States of America.  
No additional facts, such as alternate name spellings, or 
different dates of service/service numbers have been received to 
warrant recertification.

Therefore, based on the evidence of record, the Board must 
conclude that the appellant's claim for a one-time payment from 
the "Filipino Veterans Equity Compensation Fund" is without legal 
merit.  The NPRC has certified that the appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  There is no evidence showing qualifying service in the 
Philippine Scouts.  While the Board is not disputing the 
authenticity of the Certifications from the Philippine Adjutant 
General or the appellant's claims concerning his service, service 
still must be confirmed by the service department of the United 
States.  VA is prohibited from finding, on any basis other than a 
service department document or service department verification, 
that a particular individual served in the U.S. Armed Forces.  
Service department findings are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet.App. 530, 532 (1992).  

The documents submitted by the appellant are not service 
department documents and do not contain all of the required 
information such as length, time and character of service; and 
therefore are insufficient to establish qualifying service for 
purposes of VA benefits.  38 C.F.R. § 3.203(a).  In short, under 
38 C.F.R. §§ 3.41 and 3.203, Philippine veterans (and their 
surviving spouses) are not eligible for veterans' benefits unless 
a United States service department documents or certifies their 
service.  See Duro, supra; see also Dacoron v. Brown, 4 Vet.App. 
115, 120 (1993).  The Board notes that the law, and not the 
facts, is dispositive in this case.  As the law, and not the 
evidence, is dispositive, the appeal is denied due to the absence 
of legal merit.  Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

In conclusion, the Board finds, based upon the service 
department's certification and the law applicable to this case, 
that the appellant is not eligible to a one-time payment from the 
"Filipino Veterans Equity Compensation Fund."  Therefore, the 
appellant's claim must be denied as a matter of law.


ORDER

Entitlement to payment from the "Filipino Veterans Equity 
Compensation Fund" is not warranted.  The appeal is denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


